70310: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-21762: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70310


Short Caption:TABLAK VS. SCHOENHAUS, D.O.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A699483Case Status:Disposition Filed/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantRana TablakPaul R. Cullen
							(Atkinson Watkins & Hoffmann LLP)
						Matthew W. Hoffmann
							(Atkinson Watkins & Hoffmann LLP)
						Justin L Watkins
							(Atkinson Watkins & Hoffmann LLP)
						


RespondentSamantha SchoenhausAshley Alexandria Balducci
							(Carroll, Kelly, Trotter, Franzen, McKenna & Peabody)
						Robert C McBride
							(Carroll, Kelly, Trotter, Franzen, McKenna & Peabody)
						


RespondentWomen's Health Associates of Southern Nevada-Martin PLLCAshley Alexandria Balducci
							(Carroll, Kelly, Trotter, Franzen, McKenna & Peabody)
						Robert C McBride
							(Carroll, Kelly, Trotter, Franzen, McKenna & Peabody)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/18/2016OverdueCase Appeal Statement/Notice IssuedAppellant


07/12/2016OverdueFiling Fee





Docket Entries


DateTypeDescriptionPending?Document


05/04/2016Filing FeeFiling fee due for Appeal.


05/04/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-13962




05/04/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-13964




05/04/2016Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.16-13966




05/10/2016Notice/IncomingFiled Notice of Withdrawal of Appeal.16-14620




06/27/2016Order/ProceduralFiled Order. Appellant has not paid the filing fee and the filing is now overdue. Appellant filed a notice of withdrawal of appeal. Appellant is again directed to pay the filing fee. No action will be taken on counsel's motion to withdraw until the filing fee is paid or demonstrated that appellant is exempt from paying the filing fee. Failure to comply with this order within ten days may result in the imposition of sanctions, including referral of counsel to the State Bar of Nevada for investigation.16-20045




06/28/2016Filing FeeE-Payment $250.00 from Matthew W. Hoffmann


07/13/2016Order/DispositionalFiled Order Dismissing Appeal. Pursuant to appellant's notice of withdrawal of appeal filed on May 10, 2016, this appeal is dismissed.  Case Closed/No Remittitur Issued.16-21762